DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 3, 2021.  As directed by the amendment: claim 21 has been amended, claims 26 and 30 have cancelled, and claims 32-35 have been added.  Thus, claims 1-25, 27-29 and 31-35 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive. On page 9 of the Remarks, Applicant argues that Yodfat does not disclose any structures or features of the mounting unit that can move the cannula from the retracted position of Fig. 1a to the extended position of Fig. 1b.  In response, Examiner notes that Yodfat incorporates by reference another patent by Yodfat (referenced in the prior action on page 5 as Yodfat ‘414).  Yodfat ‘414 teaches an inserter for moving the cannula between the retracted and extended positions, see previous office action pages 5-6.  On page 9 of the Remarks, Applicant argues that Yodfat teaches a cannula that is constantly inserted into a patient for drug delivery, and that there would be no motivation to combine the other cited references (Goldsmith, Schuster, Saito and Aalto-Setala) to move the needle between the retracted and extended position.  In response, Examiner notes that Yodfat teaches an inserter (via Yodfat ‘414 incorporated by reference by Yodfat, see above) that moves the needle .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 13-18, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Imran, US 2014/0276587 A1 in view of Yodfat et al. (Yodfat), US 2012/0259185 A1.
Regarding claim 1, Imran discloses a delivery apparatus (Figures 5A-5B) (paragraph [0069]: Elements, characteristics, or acts from one embodiment can be readily 
a delivery device (system [500a]), comprising: 
a housing (housing [502a]) including a viewing window (window [505a])
a flexible container (reservoir [501a]) disposed within the housing and for storing the medicament therein 
a visual identifier (marker [510a]) aligned with a portion of the viewing window, wherein a position of the visual identifier relative to the viewing window is dependent on a volume of the medicament within the container (paragraph [0062]: A marker 510a (i.e. meter or gauge) may be visible in the window to indicate the relative or actual amount of therapeutic agent remaining in the reservoir according to an embodiment of the present invention.  The marker is positioned at between the reservoir 501a and drive balloon 506a and moves position along a scale 518a as the volume of the drive balloon expands and the volume of the reservoir decreases.) 
a notification device (smart phone [515b] or computer [516b]) in communication with the delivery device, the notification device configured to communicate information about a status of at least one property of the delivery device (paragraph [0063]: FIG. 5B shows a side view of the system of 500b 
Imran does not teach a needle movable between a retracted position, in which the needle does not protrude outside the housing, and an extended position, in which the needle protrudes outside the housing, wherein the delivery device is configured to move the needle between the retracted position and the extended position.
However, Yodfat teaches a mounting unit 50 (P0053, and shown in Fig. 4), having a needle (cannula unit, P0052, comprising a penetrating member 83, P0047) movable between a retracted position (Fig. 1a), in which the needle does not protrude outside the housing (infusion pump 10 and mounting unit 50, P0053), and an extended position (Fig. 1b), in which the needle protrudes outside the housing, and wherein the delivery device is configured to move the needle between the retracted position and the extended position (see Yodfat et al. (Yodfat ‘414), US 2008/0319414, Figs. 14a-b and P0105, which is incorporated by reference into Yodfat, P0049, wherein the inserter, although manually activated, is fully capable of moving the needle between the retracted position and the extended position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the flow path 103 of Imran (Fig. 1 and P0034) with the mounting unit of Yodfat and inserter of Yodfat ‘414 for the purpose of 
Regarding claim 2, Imran in view Yodfat teaches the delivery apparatus of claim 1, wherein the visual identifier is movable relative to the viewing window between an empty position, in which the container is empty, and a full position, in which the container is full (Imran, paragraph [0062]).  
Regarding claim 3, Imran in view Yodfat teaches that the visual identifier comprises a connector (Imran, marker 510a is the connector, P0062) that is attachable to a portion of the container (Imran, marker 510a may be attached to the reservoir, P0019 and shown in Figure 5A).  
Regarding claim 4, Imran in view Yodfat teaches the delivery apparatus of claim 3, wherein the connector is attachable to a sealed edge of the container (Imran, Fig. 5A showing the marker 510a attached to a sealed edge of the reservoir 501a).  
Regarding claim 5, Imran in view Yodfat does not teach that the connector comprises an indicator clip, as Imran teaches that the connector is a marker (i.e. meter or gauge) [510a] (paragraph [0062]). But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the connector, of the apparatus of Imran, to comprise an indicator clip, as Applicant has not disclosed that the connector comprising an indicator clip provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the connector comprising a marker (i.e. meter or gauge), as taught by Imran, as either connector, whether a marker (i.e. meter or gauge) or an 
Regarding claim 6, Imran in view Yodfat teaches that the visual identifier is disposed within the housing between the container and a deformable material (Imran, expandable drive balloon [506a]) (Figure 5A).  
Regarding claim 7, Imran in view Yodfat teaches the delivery apparatus of claim 6, and though not stated by Imran, the structure of the delivery apparatus of Imran (Figures 5A-5B) is capable of performing the intended use of “as the container is filled with the medicament, the container expands and moves the visual identifier downward thereby compressing the deformable material”, wherein the visual identifier [510a] would move position toward the letter “F”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 8, Imran in view Yodfat teaches the delivery apparatus of claim 7, and Imran teaches that as the container delivers the medicament, the container shrinks and the deformable material expands thereby moving the visual identifier upward (paragraph [0062]).
Regarding claim 9, Imran in view Yodfat teaches the delivery apparatus of claim 6, but Imran is silent about whether the deformable material comprises a foam. But before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the deformable material, of the apparatus of Imran, to comprise a foam, as Applicant has not disclosed 
Regarding claim 13, Imran in view Yodfat teaches that the housing comprises a fill-indicator display (Imran, scale [518a]) adjacent the viewing window.  
Regarding claim 14, Imran in view Yodfat teaches that the visual identifier aligns with a portion of the fill-indicator display to identify an amount of the medicament within the container (Imran, Figure 5A).
Regarding claim 15, Imran in view Yodfat teaches that the container is a reservoir bag (Imran, [501a]) and the visual identifier is a portion of the reservoir bag (Imran, a left side portion of the reservoir [501a] is capable of being the visual identifier as the left side portion of the reservoir [501a] can be seen through the window [505a]) (Imran, Figure 5A).  
Regarding claim 16, Imran in view Yodfat teaches that the viewing window is located in a sidewall of the housing (Imran, Figure 5A).
Regarding claim 17, 
Regarding claim 18, Imran in view Yodfat teaches the delivery apparatus of claim 17, and Imran teaches that the delivery device includes at least one indicator [510b][511b] for communicating a condition of the delivery device to the patient (Figure 5B).
Regarding claim 20, Imran in view Yodfat teaches that the notification device is in passive one-way communication with the delivery device and wherein the notification device displays the status of the at least one property of the delivery device (Imran, Figure 5B, paragraph [0063]).  
Regarding claim 32, Imran in view Yodfat teaches the delivery apparatus of claim 1, wherein the status of at least one property of the delivery device is at least one of a status of the flexible container, status of medication stored within the flexible container, an amount of medication within the flexible container, a status of whether the container is empty or full, or a status of whether the medicament has been expelled from the flexible container (Imran, total amount of delivered fluid/drug, indicating completed delivery based upon starting volume, 0063). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat and further in view of Saito et al. (Saito), US 5,891,097.
Regarding claim 10, Imran in view Yodfat teaches the delivery apparatus of claim 2.
Imran in view of Yodfat does not teach wherein the visual identifier comprises a deflectable member, as Imran teaches that the visual identifier is a marker (i.e. meter or gauge) [510a] (paragraph [0062]). Saito et al teaches a delivery apparatus (Figure 4) wherein an identifier comprises a deflectable member (plate [422]). It would have been 
Regarding claim 11, in the modified apparatus of Imran, Yodfat and Saito et al, Imran does not teach a deflectable member. And though not stated by Saito et al, the structure of the delivery apparatus of Saito et al (Figure 4) is capable of performing the intended use of “as the container is filled with the medicament, the container expands and deflects one end of the deflectable member downward”, wherein the container is fluid reservoir [413] and the deflectable member [422] would move to the right in Figure 4. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 12, in the modified apparatus of Imran, Yodfat and Saito et al, Imran does not teach a deflectable member. Saito et al teaches that as the container delivers the medicament, the container shrinks which allows the one end of the deflectable member to return to an original position (column 10, lines 8-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of Imran, Yodfat and Saito et al, with as the container delivers the medicament, the container shrinks which allows the one end of the deflectable member to return to an original position, as taught Saito et al, as if such an identifier is used, there are advantages that when, for example, a bladder used as a fluid reservoir is not one sheet formed by blow molding, but a laminated bladder produced by bonding two sheets at their outer peripheral portions through heat seal or the like, pressure can be used effectively if the pressure is given not horizontally but in vertically with respect to the sheet because there is an overlap .
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat and further in view of Aalto-Setala, US 2009/0209938 A1.
Regarding claim 19, Imran in view Yodfat teaches the delivery apparatus of claim 1, but Imran does not teach that the notification device is a wristband, as Imran teaches that the notification device is a smart phone [515b] or computer [516b]. Aalto-Setala teaches a delivery apparatus (Figures 1-2) wherein a notification device is a wristband (wrist device [9] having wristband [7]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the notification device, of the apparatus of Imran in view of Yodfat, to be a wristband, as taught by Aalto-Setala, as one of the greatest advantages of this solution is that the delivery device can be made remarkably smaller when the monitor, keyboard and the electronics connected to these are placed for instance in a wrist computer (paragraph [0060]), and from a remote control placed for instance on the wrist, the user can easily make sure that the delivery device works and check how much drug has been pumped (paragraph [0061]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat in view of Yodfat et al. (Yodfat ‘551), US 2019/0099551 A1.
Regarding claim 33, Imran in view Yodfat teaches the delivery apparatus of claim 1.
Imran in view of Yodfat does not teach wherein the status of at least one property of the delivery device is at least one of when the delivery device is delivering the 
However, Yodfat ‘551 teaches an infusion pump that communicates with a notification device (bridge 1000, P0096, may be a smart phone) wherein the status of at least one property of the delivery device is whether the delivery device is paired with the notification device (the user is notified that bridge 1000 and pump 1 have paired, P0104).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification device of Imran with the indication taught by Yodfat ‘551 for the purpose of informing the user that the pump and notification device are communicating, as taught by Yodfat ‘551, P0104. 
Claims 21-24, 27-29 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat in view of Yodfat ‘551 and further in view of Jetter et al. (Jetter), US 2017/0311816 A1.
Regarding claim 21, Imran discloses an administration system (Figures 5A-5B) (paragraph [0069]: Elements, characteristics, or acts from one embodiment can be readily recombined… with one or more elements, characteristics or acts from other embodiments to form numerous additional embodiments within the scope of the invention.) for delivery of a pharmaceutical composition to a patient, the administration system comprising: 
a delivery device (system [500b]) configured to deliver a dose of the pharmaceutical composition to the patient 
a wearable notification device (smart phone [515b] or computer [516b]) in communication with the delivery device, the notification device configured to communicate information about a status of at least one property of the delivery device (paragraph [0063]: FIG. 5B shows a side view of the system of 500b including sensors 510b and/or 511b wirelessly coupled to one or more electronic devices such as a smart phone 515b or computer 516b, for example, to allow a medical care provider to remotely monitor the flow rate and/or pressure of the system 500b. In a clinical setting, the rates and total amount of delivered fluid/drug can be measured remotely from a nursing station, for example.)
wherein the notification device is in passive one-way communication with the delivery device (Figure 5B)(paragraph [0063])
wherein the notification device is configured to: receive information about the status of the at least one property of the delivery device (paragraph [0063]) from the delivery device; and 
based on the received information, provide a second indication when the delivery device is delivering the pharmaceutical composition to the patient (flow rate, P0063), and provide a third indication when the delivery of the pharmaceutical agent to the patient is completed (total amount of delivered fluid/drug, indicating completed delivery based upon starting volume, 0063). 
Imran does not teach the delivery device needle movable between a retracted position, in which the needle does not protrude outside the housing, and an extended position, in which the needle protrudes outside the housing, wherein the delivery device 
However, Yodfat teaches a mounting unit 50 (P0053, and shown in Fig. 4), having a needle (cannula unit, P0052, comprising a penetrating member 83, P0047) movable between a retracted position (Fig. 1a), in which the needle does not protrude outside the housing (infusion pump 10 and mounting unit 50, P0053), and an extended position (Fig. 1b), in which the needle protrudes outside the housing, and wherein the delivery device is configured to move the needle between the retracted position and the extended position (see Yodfat et al. (Yodfat ‘414), US 2008/0319414, Figs. 14a-b and P0105, which is incorporated by reference into Yodfat, P0049, wherein the inserter, although manually activated, is fully capable of moving the needle between the retracted position and the extended position).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the flow path 103 of Imran (Fig. 1 and P0034) with the mounting unit of Yodfat and inserter of Yodfat ‘414 for the purpose of utilizing a “cradle unit” as an alternative (P0024) to a “pager-type” pump (Yodfat, P0052, Fig. 3), as taught by Yodfat, P0052-0053.
Imran does not explicitly disclose wherein the notification device is configured to provide a first indication when the delivery device is paired with the notification device.  
However, Yodfat ‘551 teaches an infusion pump that communicates with a notification device (bridge 1000, P0096, may be a smart phone) wherein the notification device is configured to provide a first indication when the delivery device is paired with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification device of Imran with the indication taught by Yodfat ‘551 for the purpose of informing the user that the pump and notification device are communicating, as taught by Yodfat ‘551, P0104. 
Imran does not explicitly teach that the smart phone 515b is wearable.  
However, Jetter teaches body measurement systems, devices and methods including a wearable smart phone (P0045) that may be utilized as a monitoring device for medical professionals (P0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to wear the smart phone of Imran as taught by Jetter for the purpose of monitoring a smart phone as taught by Jetter, P0045.
Regarding claim 22, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, and Imran teaches that the delivery device is an automatic injector (Figure 5B); however, Imran (Figure 5B) does not teach that the delivery device is wearable and configured to be worn on the patient’s skin, as Imran teaches an attachment device (shown but not labeled in Figure 5B) configured to hang from one or more of a standard IV pole, hospital bed (e.g. the attached fittings) or the interior of an emergency response vehicle). Imran teaches another embodiment of an administration system (Figure 7A) wherein a delivery device is a wearable automatic injector [700a] configured to be worn on a patient’s skin (Figure 7A). It would have been obvious to a person having ordinary skill in the art before the 
Regarding claim 23, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches the notification device comprises at least one indicator (Imran, visual display of smart phone [515b] or computer [516b]) (Figure 5B).  
Regarding claim 24, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches that the that the at least one indicator is a visual indicator (Imran, visual display of smart phone [515b] or computer [516b]) (Figure 5B).
Regarding claim 27, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches that the delivery device includes a reservoir bag (Imran, [501b]) configured to contain a medicament therein.  
Regarding claim 28, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches that the reservoir bag includes a visual identifier (Imran, [510a]).  
Regarding claim 29, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches that the delivery device further includes a fill-indicator display (Imran, [518a]), and the visual identifier of the reservoir bag is configured to align with a portion of the fill-indicator display depending on the volume of medicament disposed within the reservoir bag (Imran, Figure 5A).  
Regarding claim 34, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the delivery device 
Regarding claim 35, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, wherein the status of at least one property of the delivery device is at least one of when the delivery device is delivering a medicament to a patient, when the delivery of the medicament is complete, and whether the delivery device is paired with the notification device (Yodfat ‘551, the user is notified that bridge 1000 and pump 1 have paired, P0104).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter and further in view of Saito.
Regarding claim 25, Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter teaches the administration system of claim 21, but Imran does not teach that the notification device comprises a wristband, as Imran teaches that the notification device is a smart phone [515b] or computer [516b]. Aalto-Setala teaches an administration system (Figures 1-2) wherein a notification device comprises a wristband (wrist device [9] having wristband [7]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the notification device, of the system of Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter, .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat in view of Yodfat ‘551 in view of Jetter and further in view of Moberg et al. (Moberg), US 8,922,330 B2.
Regarding claim 31, 
Alternatively, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat and further in view of Goldsmith et al. (Goldsmith), US 2007/0093786 A1.
Regarding claim 5, Imran in view Yodfat teaches the delivery apparatus of claim 3.
Imran in view of Yodfat does not teach that the connector comprises an indicator clip.
However, Goldsmith teaches a watch controller for a medical device and various methods of attachment including a clip, P0039.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to attach the marker of Imran to the reservoir using a clip as taught by Goldsmith for the purpose of attaching the marker to the reservoir.  
Alternatively, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Yodfat and further in view of Schuster et al. (Schuster), US 2016/0129182 A1.
Regarding claim 9, Imran in view Yodfat teaches the delivery apparatus of claim 6.
Imran in view of Yodfat does not explicitly teach wherein the deformable material comprises a foam.
However, Schuster teaches a vibration based drug delivery monitor wherein the vibration sensing component is kept in contact with the device by means of a preload mechanism including a foam, P0072, with high compressibility.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dispose the marker of Imran between the reservoir of Imran and foam of Schuster for the purpose of maintaining contact as taught by Schuster, P0072.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                 

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783